DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 10 directed to an invention non-elected without traverse.  Accordingly, claim 10 has been cancelled.

Response to Amendments
The rejections of: 
Claims 6-9 over Daikoku et al. (JP 2011047085A) (Daikoku). 
Claims 6-9 over Nakayma et al. (US 2009/0094954) (Nakayama) in view of Kajimura et al. (JP 2017179650A) (Kajimura).
have been withdrawn in light of the amendment to claim 1 filed 06/29/2022 and arguments with respect to Daikoku, Nakayama, and Kajimura on pages 5-8 of the response filed 06/29/2022.  

Reasons for Allowance
Claims 6-9 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 6, the prior art does not teach or suggest a method for producing a soil-resistant fiber fabric, the method comprising: fixing colloidal silica to a fiber fabric in a fixation amount of 1 to 6 g/m2 using a mixed solution containing a binder resin and a colloidal silica and having a concentration of the binder resin of 1.0 to 5.5 wt%, wherein an application amount of the binder resin to the fiber fabric is within a range of 0.1 to 3 g/m2 (dry weight); and then treating the fiber fabric with a water and oil repellent fluorine compound to adhere the water and oil repellent fluorine compound to the colloidal silica fixed to a surface of the fiber fabric in an adhesion amount of 0.1 to 3 g/m2, whereby a fluorine-based water and oil repellent group of the fluorine compound faces the outermost side of the fabric. 

As stated in Applicant’s response on page 5 of the remarks filed 06/29/2022, while Daikoku (JP 2011047085A) teaches applying silica fine particles in an amount of 1.0 to 25.0 g/m2, a fluorine-based compound in an amount of 0.1 to 10.0 g/m2, and a hydrophilic resin in an amount of 0.5 to 10.0 g/m2, Daikoku does not teach the silica fine particles are attached using a mixed solution containing a binder resin and colloidal silica, wherein the concentration of binder resin is 1.0 to 5.5 wt%. Daikoku also does not teach a first step of attaching the silica fine particles followed by a second step of attaching the fluorine-based compound. As Daikoku makes no suggestion for including a binder component or separating the steps of applying the silica particles and fluorine-based compound, it therefore would not have been obvious to one of ordinary skill in the art to do so. 

Nakayama (US 2009/0094954) teaches forming a dustproof, antifouling, and highly durable fabric by applying a solution containing colloidal silica and a polyester resin binder to the surface of a fabric. The binder component comprises a fluorinated compound that imparts water- and oil-repellency. See, e.g., abstract and paragraphs [00013], [0050], [0056], [0063], [0080], [0091], [0095], and [0112]. Given the binder component includes a water-and oil-repellent fluorinated compound, Fig. 1 of Nakayama shows the fluorine-based water and oil repellent group of the fluorine compound faces the outermost side of the fabric and adheres to the colloidal silica fixed to the surface of the fabric. Paragraph [0050]. 
	However, Nakayama does not teach a separate step of attaching a water and oil repellent fluorine compound. In fact, Nakayama teaches by incorporating the water- and oil-repellent fluorinated compound into the binder component, water repellency and oil repellency are efficiently exhibited at low concentration. Paragraphs [0018-0019] and [0095]. As Nakayama teaches sufficient water and oil repellency are exhibited by including the water- and oil-repellent fluorinated compound in the binder component, it would not be obvious to one of ordinary skill in the art to include a second step of applying a water- and oil-repellent fluorinated compound to the form the antifouling fabric. 

Kajimura teaches a method of forming an antifouling fabric by applying a treatment liquid comprising colloidal silica and by applying a treatment liquid containing a fluororesin. The silica is applied in an amount of 0.3 to 20 g/m2. The fluororesin is applied in an amount of 0.3 to 30 g/m2. The fluorine treatment liquid is applied after the silica treatment liquid is applied. See, e.g., abstract and paragraphs [0006-0007] and [0047-0049]. However, Kajimura does not teach the presence of a binder in the treatment liquid comprising colloidal silica. Instead, Kajimura teaches the fluororesin has a function as a binder for adhering colloidal silica to the surface of the fabric in addition to water and oil repellency. The antifouling property can be further improved by using a fluororesin that functions as an antifouling agent as a substitute for binder without requiring a general binder. Therefore, it is preferred the silica treatment liquid and the fluorine treatment liquid are applied at the same time. Paragraphs [0040] and [0049]. Therefore, it would not be obvious to one of ordinary skill in the art to include a binder component, separate from the fluororesin, as Kajimura teaches using the fluororesin as a binder component further improves the antifouling property. 

Nagura et al. (JP 2007162154A) (Nagura) teaches a method of forming single-sided partially water-repellent fibrous structure including adhering colloidal silica to the surface of the fibrous structure, followed by applying a water-repellent agent to the surface of the fibrous structure. By adhering the colloidal silica particles to the fibrous structure before the water repellent treatment, results in little visual change when sweat is absorbed by the fibrous structure. Therefore, sweat stains are made less noticeable. See, e.g., abstract and paragraphs [0003], [0005], [0007], [0009-0010], and [0017]. While Nagura teaches applying a water repellent treatment after adhering colloidal silica particles to a fibrous structure, the motivation to do so is based in sweat being absorbed form the opposite side of the surface treated with the silica particles and water-repellent treatment, i.e., the side adjacent the user’s body. This advantage would not be seen in an antifouling material for the interior of a vehicle. Therefore, it would not have been obvious to one of ordinary skill in the art to modify Daikoku, Nakayama, or Kajimura with the teaching of Nagura. 

Thus there is nor prior art, either alone or in combination, which teaches or renders obvious a method for producing a soil-resistant fiber fabric, the method comprising: fixing colloidal silica to a fiber fabric in a fixation amount of 1 to 6 g/m2 using a mixed solution containing a binder resin and a colloidal silica and having a concentration of the binder resin of 1.0 to 5.5 wt%, wherein an application amount of the binder resin to the fiber fabric is within a range of 0.1 to 3 g/m2 (dry weight); and then treating the fiber fabric with a water and oil repellent fluorine compound to adhere the water and oil repellent fluorine compound to the colloidal silica fixed to a surface of the fiber fabric in an adhesion amount of 0.1 to 3 g/m2, whereby a fluorine-based water and oil repellent group of the fluorine compound faces the outermost side of the fabric as recited in claim 6. 

Claims 7-9 depend from claim 6 and thus are in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789